Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED NOTICE OF ALLOWANCE
This Office communication is in response to the IDS filed 4/15/22 after notice of allowance. The IDS has been considered and the reasons for allowance are maintained.
DETAILED ACTION
Response to Amendment
The amendment filed 3/24/22 has been entered and fully considered.
Summary
Applicant’s arguments see pages 6-16, filed 3/24/22, with respect to claims 1-20 have been fully considered and are persuasive.  The 103 rejection of claims 1-20 have been withdrawn.
Claims 1-20 are pending and have been considered.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a method of making a low sulfur marine bunker fuel oil composition that has increased initial compatibility and longer term stability, the method comprising: producing a vacuum tower bottoms having a sulfur content of less than about 2 percent by weight; blending a decant oil into the vacuum tower bottoms, the decant oil having a sulfur content of less than about 1 percent by weight; and blending a vacuum gas oil having a sulfur content of less than about 0.1 percent by weight into the vacuum tower bottoms that is blended with the decant oil to define the low sulfur marine bunker fuel oil composition, the low sulfur marine bunker fuel oil composition having about 12 percent to about 50 percent by volume of vacuum tower bottoms, at least about 16 percent by volume of decant oil and about 25 percent to about 74 percent by volume of vacuum gas oil, the low sulfur marine fuel oil composition also having a combined volume of the vacuum tower bottoms and the decant oil that is at least about 50 percent, a final sulfur content of less than about 0.5 percent by weight, and an aromatic content of greater than about 50 percent, recited in the claims; which is outside the scope of prior art.
	DROUBI ET AL. (US 8987537) is the closest prior art that teaches:
DROUBI teaches a marine fuel composition comprising: 50 to 90 wt % of a residual hydrocarbon component; and 10 to 50 wt % selected from a group consisting of a non-hydro-processed hydrocarbon component, a hydro-processed hydrocarbon component, and any combination thereof. In some embodiments, the sulphur content is in a range of 400 to 1000 wppm. Additionally, or alternately, the marine fuel composition exhibits at least one of the following characteristics: a hydrogen sulfide content of at most 2.0 mg/kg; an acid number of at most 2.5 mg KOH per gram; a sediment content of at most 0.1 wt %; a water content of at most 0.5 vol %; and an ash content of at most 0.15 wt %. Additionally, or alternately, the marine fuel composition has at least one of the following: a density at 15 degrees C. in a range of 0.870 to 1.010 g/cm3, a kinematic viscosity at 50 degrees C. in a range of 1 to 700 cSt, a pour point of -30 to 35 degrees C., and a flash point of at least 60 degrees C. In some embodiments, the residual hydrocarbon component has a sulfur content of at least 0.4 wt %, at least 0.2 wt %, at most 0.4 wt % or at most 0.2 wt % (see col. 1 ln 63 – col. 2 ln 15).
	However, DROUBI differs from the claimed invention in that DROUBI does not disclose or suggest an aromatic content of greater than about 50 percent.
In other words, DROUBI describes the resid-based marine fuels “a distinct advantage that resid- based marine fuel oils have over distillate-based marine fuels is that they can incorporate heavy and aromatic components into their formulations” (DROUBI col.1, lines 45-50). DROUBI provides a limitation of “for instance, use of heavy and highly aromatic components in a distillate-based low-sulfur marine fuel is limited because of the density, MCR content, appearance (color), and cetane specifications imposed on marine distillate fuels.” 
Therefore, any combination of DROUBI fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771